ATTORNEY GENERAL LOVING HAS ASKED ME TO RESPOND TO YOUR RECENT REQUEST FOR AN ATTORNEY GENERAL OPINION REGARDING THE OKLAHOMA ARCHITECTURAL ACT, 59 O.S. 46.1 (1991), ET SEQ. (AS AMENDED AT 59 O.S. 46.4 (1992)). BECAUSE YOUR REQUEST INVOLVES REFERENCE TO CLEARLY ESTABLISHED STATUTORY PROVISIONS AND COURT DECISIONS, THIS OFFICE HAS DETERMINED THAT YOUR REQUEST SHOULD BE ANSWERED THROUGH THIS INFORMAL LETTER. ACCORDINGLY, THE DISCUSSION WHICH FOLLOWS IS NOT AN OFFICIAL OPINION OF THE ATTORNEY GENERAL. RATHER, THE FOLLOWING ANALYSIS AND CONCLUSIONS, WHILE SOLELY MY OWN, HAVE BEEN REACHED AFTER CAREFUL RESEARCH OF THE QUESTIONS YOU HAVE RAISED.
YOU HAVE ASKED TWO QUESTIONS:
    1. DOES THE OKLAHOMA ARCHITECTURAL ACT EMPOWER THE BOARD OF GOVERNORS OF THE LICENSED ARCHITECTS AND LANDSCAPE ARCHITECTS OF OKLAHOMA TO PROMULGATE RULES AND REGULATIONS?
    2. IF THE BOARD OF GOVERNORS HAS SUCH AUTHORITY TO PROMULGATE RULES AND REGULATIONS, WHAT IS THE LEGAL EFFECT OF SUCH RULES AND REGULATIONS?
AS YOU HAVE NOTED, THE OKLAHOMA ARCHITECTURAL ACT, 59 O.S. 46.1, ET SEQ. (AS AMENDED AT 59 O.S. 46.4 (1992), ESTABLISHES THE BOARD OF GOVERNORS OF THE LICENSED ARCHITECTS AND LANDSCAPE ARCHITECTS OF OKLAHOMA. SUBSEQUENT SECTIONS OF THE ACT CONFER VARIOUS POWERS AND DUTIES ON THE BOARD AND ESTABLISH CERTAIN PRINCIPLES GOVERNING THE PRACTICE OF ARCHITECTURE AND LANDSCAPE ARCHITECTURE IN OKLAHOMA. 59 O.S. 46.7(1) PROVIDES THAT THE BOARD SHALL HAVE THE POWER AND DUTY TO "PRESCRIBE SUCH RULES AND REGULATIONS AND TO MAKE SUCH ORDERS AS IT MAY DEEM NECESSARY OR EXPEDIENT IN THE PERFORMANCE OF ITS DUTIES." SUBSEQUENT SUBSECTIONS OF 46.7 SPECIFICALLY CONFER UPON THE BOARD THE POWER TO PRESCRIBE RULES AND REGULATIONS REGARDING THE ISSUANCE OF LICENSES, THE ISSUANCE OF RECIPROCAL LICENSES, PROCEEDINGS FOR THE REVOCATION AND SUSPENSION OF LICENSES, AND RULES OF CONDUCT GOVERNING THE PRACTICE OF LICENSED ARCHITECTS AND LANDSCAPE ARCHITECTS. SEE 59 O.S. 46.7(5)/59 O.S. 46.7(8), AND 59 O.S. 46.7(14). IN LIGHT OF THESE STATUTORY PROVISIONS, I CONCLUDE THAT THE BOARD IS AUTHORIZED TO PROMULGATE RULES AND REGULATIONS REGARDING THE PRACTICE OF ARCHITECTURE AND LANDSCAPE ARCHITECTURE IN OKLAHOMA.
YOUR SECOND QUESTION CONCERNS THE LEGAL EFFECT OF RULES AND REGULATIONS PROMULGATED BY THE BOARD. THE SUPREME COURT OF OKLAHOMA HAS HELD THAT "RULES AND REGULATIONS ENACTED BY ADMINISTRATIVE AGENCIES HAVE THE FORCE AND EFFECT OF LAW." TEXAS OKLAHOMA EXPRESS V. SORENSON, 652 P.2D 285, 287; ROTRAMEL V. PUBLIC SERVICE CO., 546 P.2D 1015, 1017 (OKLA.1975). ACCORDINGLY, IT IS MY OPINION THAT RULES AND REGULATIONS PROMULGATED BY THE OKLAHOMA BOARD OF GOVERNORS OF THE LICENSED ARCHITECTS AND LANDSCAPES ARCHITECTS HAVE THE EFFECT OF LAW.
IT IS, THEREFORE, THE OPINION OF THE UNDERSIGNED ATTORNEY THAT: (1) THE OKLAHOMA ARCHITECTURAL ACT EMPOWERS THE BOARD OF GOVERNORS OF THE LICENSED ARCHITECTS AND LANDSCAPE ARCHITECTS TO PROMULGATE RULES AND REGULATIONS; (2) THE RULES AND REGULATIONS PROMULGATED BY THE ARCHITECTURAL BOARD HAVE THE EFFECT OF LAW.
(RABINDRANATH RAMANA)